Citation Nr: 1506987	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-30 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to August 1972 and in the Army Reserve from August 1972 to December 1975.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions in October 2009 and July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Specifically, in October 2009, the RO declined to reopen the Veteran's previously denied claim of a back disability.  Within one year, in May 2010, the Veteran submitted new and material evidence on that claim.  Based on that evidence, the RO reopened the claim, and denied it on the merits.  

The Board reopened the claim on appeal in April 2014 based on new and material evidence, and remanded the claim for further development.  

The Veteran testified before the undersigned Veterans Law Judge in March 2013.  A transcript of this hearing has been associated with the claims file.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2014 Board remand noted that the Veteran has demonstrated that he has a current disability, which includes degenerative disc disease and stenosis, and the record contains multiple notations of back pain in his service treatment records.  The Veteran also indicated during his hearing that his back problems may be due in part to his service-connected right knee disability.  The remand instructions noted the Veteran should be afforded a VA examination to address the nature and etiology of his current back disability, to include whether it is secondary to his service-connected right knee disability.  

The Veteran was afforded a VA examination September 2014.  The examiner's attention was specifically invited to notations of back pain in the Veteran's service treatment records, including in March 1971 and July 1972.  The examiner noted that there were no service treatment records for review in the VBMS file regarding the claimed in-service back injury incident and subsequent military medical care of the back condition in March 1971 as claimed by the Veteran.  The examiner also stated he did not find any evidence documenting the July 1972 incident.  As these service treatment records do in fact exist in the electronic record, the case must be remanded and an addendum opinion must be provided that reflects that these records have been reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  

Accordingly, the case is REMANDED for the following actions:

1.  Return the matter to the examiner that conducted the September 2014 examination to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed back disability.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the electronic claims file, housed in VBMS and Virtual VA, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.
Specifically, the examiner must determine the following:

a.  whether it is at least as likely as not (a 50 percent or greater probability) that that the Veteran's back disability began in or is etiologically related to any incident of the Veteran's military service.  

Review of the whole file is required; however, the examiner should comment on:  the Veteran's service treatment records in VBMS, receipt date of December 31, 1975, including March 1971 records noting back pain from falling while carrying ammunition and an x-ray revealing spondylosis of L5-S1 on the right side; a July 1972 notation of low back pain; and the Veteran's June 1972 separation examination in which he wrote that he was advised on a back operation.  Also, the Veteran's sworn hearing testimony regarding the in-service back pain can be found in Virtual VA, with receipt date of March 30, 2013, pages 3-5.

b.  whether it is at least as likely as not (a 50 percent probability or greater) that the back disability was either (1) caused by or (2) is aggravated (permanently worsened beyond its normal progression) by the Veteran's service-connected right knee disability. 

If the examiner determines that the back disability is aggravated by the Veteran's service-connected right knee disability, the examiner should report the baseline level of severity of the back disability prior to the onset of aggravation.  If some of the increase in severity of the back disability is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




